UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-4896


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS JONATHAN HARRIS,

                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:07-cr-00023-nkm-1)


Submitted:   August 12, 2009                 Decided:   August 20, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Spurell, Research and Writing Attorney, Roanoke, Virginia, for
Appellant.   Julia C. Dudley, United States Attorney, R. Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas   Jonathan         Harris    pleaded    guilty,      pursuant       to   a

plea   agreement,     to    one    count    of    possession      of    an     unregistered

firearm,    in    violation       of   26   U.S.C.   § 5861(d)         (2006).        Harris

entered a conditional guilty plea and reserved his right to appeal

the district court’s denial of his motion to suppress evidence.

We affirm.

            This court reviews the district court’s factual findings

underlying a motion to suppress for clear error, and the district

court’s legal determinations de novo.                    United States v. Grossman,

400 F.3d 212, 216 (4th Cir. 2005).                 When a suppression motion has

been denied, we review the evidence in the light most favorable to

the Government.       Id.     This court gives due regard to the district

court’s opportunity to judge the credibility of witnesses and does

not review credibility determinations.                   See United States v. Lowe,

65 F.3d 1137, 1142 (4th Cir. 1995).                      Our review of the record

convinces    us    that    the    district       court    did    not    err     in   denying

Harris’ motion to suppress.

            Accordingly, we affirm Harris’ conviction and sentence.

We   dispense     with     oral    argument       because       the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                                     AFFIRMED


                                             2